  

Sores Case. 1:08-Cv-04520-PAC Document 72 Filed 09/03/19 Page 1 of 2

 

aa Ph i UNITED STATES DISTRICT COURT
at Use 3/ / 4 SOUTHERN DISTRICT OF NEW YORK

ra
-. FE
id
my

 

SECURITIES AND EXCHANGE

COMMISSION,

Plaintiff,

vy, : Case No. 1:08-cv-06609-PAC

GIANLUCA DI NARDO, : Related Case: 08-cv-4520-PAC
CORRALERO HOLDINGS, INC., :
OSCAR RONZONTI,
PAOLO BUSARDO,
TATUS CORP., and
A-R OUND INVESTMENT, SA

Defendants.

 

ORDER TO DISBURSE FUNDS
TO PAY TAX OBLIGATIONS

The Court, having reviewed the Securities and Exchange Commission’s Motion to
Disburse Funds to Pay Tax Obligations for the third quarter of 2019 and the supporting

Declaration of Jude P. Damasco In Support of Request to Make Tax Payment (“Declaration”),

and for good cause shown,

IT IS HEREBY ORDERED:

1, The Clerk of the Court shall issue a check on the Court Registry Investment System (“CRIS”)
Account Number 08-cv-6609 under the case name designation “SEC v. Gianluca Di Nardo, et al.,”
for the amount of $7,000.00 payable to “Damasco & Associates, Trust Account” for the payment
of federal tax obligations for second quarter of 2019 as provided in the Declaration. The check
shali contain the notation “SEC v. Di Nardo, et al.,” case number 1:08-cv-06609-PAC, EIN XX-

XXX2381, Q3 2019 Federal Estimated Tax Liabilities.
Case 1:08-cv-04520-PAC Document 72 Filed 09/03/19 Page 2 of 2

2. The Clerk shall send the check by certified mail to:
Miller Kaplan Arase LLP
Two Embarcadero Center, Suite 2280
San Francisco, CA 94111

The Commission’s counsel shall provide to the Court Registry the necessary overnight

shipping information and the SEC’s billing number.

3
Dated: af 4 | , 2049

[ht Abt

 

UNITED STATES DISTRICT JUDGE
